CTS Corporation Form 10-K ­­­ EXHIBIT (13) MANAGEMENT’S DISCUSSION AND ANALYSIS (“MD&A”) OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS (2005-2007) Overview CTS Corporation (“CTS”, “we”, “our”, “us” or “the Company”) is a global manufacturer of components and sensors used primarily in the automotive, communications, and computer markets. The Company also provides electronic manufacturing solutions, including design and supply chain management functions, primarily serving the communications, computer, industrial, medical, and defense and aerospace markets under contract arrangements with the original equipment manufacturers (“OEMs”).Sales and marketing are accomplished through our sales engineers, independent manufacturers’ representatives, and distributors. Total sales in 2007 of $685.9 million were reported through two segments, Electronics Manufacturing Services (“EMS”) and Components and Sensors, which represented 59.1% and 40.9% of total sales in 2007, respectively.In 2006, EMS contributed 58.8% of total sales while Components and Sensors contributed 41.2% of total sales. In 2007, we experienced a year-over-year sales increase and improved net earnings from 2006.During 2007, we continued to focus on three key priorities: (1) improving profitability concurrently with growing sales; (2) diversification of our customer base and markets and (3) new product introductions and design wins to drive future revenue growth.During 2007, we continued to see growth in certain of our existing served markets, as well as new business awards from existing and new customers. As discussed in more detail throughout the MD&A: · Our revenues increased 4.6% in 2007 compared to 2006, following a 6.2% sales growth in 2006 compared to 2005.Sales in the EMS segment increased by 5.2% due to strong growth in industrial and defense and aerospace and communications markets, partially offset by lower sales in computer and medical markets, while sales in the Components and Sensors segment increased by 3.8%, primarily driven by automotive new product demand and higher sales for infrastructure applications. · Gross margins in 2007 increased $11.9 million from 2006 primarily due to the contribution from higher sales volume and improved operational efficiencies in both segments.Gross margins as a percent of sales were 19.3% in 2007 compared to 18.4% in 2006.Within the EMS segment, margins were favorably impacted by improved product mix as we continue to increase focus on sales to target markets.Within the Components and Sensors segment, unfavorable product mix and lower royalty income negatively impacted margins. · Selling, general and administrative and research and development expenses increased as a percent of sales to 14.3% in 2007 from 13.2% in 2006.During 2007, expenses increased $11.2 million, primarily due to higher legal and accounting fees and higher compensation expenses.The increase also reflects a favorable insurance claim settlement of $1.5 million in · Operating earnings in 2007 decreased slightly to $32.3 million, or 4.7% of sales, from $32.8 million, or 5.0% of sales, in 2006 primarily due to higher selling, general and administrative expenses, as discussed above, offset by higher gross margins.Included in operating earnings were $2.6 million and $3.9 million of restructuring and restructuring-related costs for the years ended December 31, 2007 and December 31, 2006, respectively. · In 2007, our effective tax rate increased to 21.75% from 21.10% in 2006.Interest and other income in 2007 was $0.2 million versus an expense of $2.2 million in 2006. · Net earnings increased to $25.4 million in 2007 from $24.2 million in 2006. Diluted earnings per share were $0.66 in 2007 and $0.63 in 2006. Excluding the restructuring and restructuring-related charges in 2007 and 2006, the adjusted diluted earnings per share were $0.71 in 2007 and 2006. The following table provides a reconciliation of diluted earnings per share to adjusted diluted earnings per share: Year Ending December 31, 2007 2006 Diluted earnings per share $ 0.66 $ 0.63 Tax affected charges to reported earnings per share: Restructuring and restructuring-related charges 0.05 0.08 Adjusted diluted earnings per share $ 0.71 $ 0.71 1 Adjusted diluted earnings per share is a non-GAAP financial measure.The most directly comparable GAAP financial measure is diluted earnings per share.We calculate adjusted diluted earnings per share to exclude the per share impact of restructuring and restructuring-related charges.We exclude these items because they are discrete events that significantly impact comparable GAAP financial measures and distort an evaluation of our normal operating performance.We use adjusted diluted earnings per share to evaluate overall performance, establish plans and perform strategic analyses.Using adjusted diluted earnings per share avoids distortion in the evaluation of operating results by eliminating the impact of events that are not related to normal operating performance.Because adjusted diluted earnings per share is based on the exclusion of specific items, it may not be comparable to measures used by other companies which have similar titles.Our management compensates for this limitation when performing peer comparisons by evaluating both GAAP and non-GAAP financial measures reported by peer companies.We believe that adjusted diluted earnings per share is useful to our management, investors and stakeholders in that it: · provides a truer measure of our operating performance, · reflects the results used by management in making decisions about the business, and · helps review and project our performance over time. We recommend that investors consider both actual and adjusted diluted earnings per share in evaluating the our performance with peer companies. Critical Accounting Policies Our MD&A is based on our consolidated financial statements that have been prepared in accordance with accounting principles generally accepted in the United States.The preparation of these financial statements requires management to make estimates and judgments that affect the reported amounts of assets, liabilities, revenues and expenses and the related disclosure of contingent assets and liabilities.We evaluate our estimates on an ongoing basis, based on historical experience and other assumptions believed to be relevant under the circumstances.Actual results may differ, perhaps materially, from the estimates under different assumptions or conditions. Our served markets are characterized by rapid technological change and frequent new product introductions and enhancements.These characteristics, along with global economic conditions, are risks that require management judgment when determining appropriate accounting decisions.Management believes that judgment and estimates related to the following critical accounting policies could materially affect our consolidated financial statements: Estimating inventory valuation reserves, the allowance for doubtful accounts and other accrued liabilities Management makes estimates of the carrying value of our inventory based upon historical usage, new product introductions and projected customer purchase levels.The ever-changing technology environment of the served markets affects these estimates.Similarly, management makes estimates of the collectability of our accounts receivable and analyzes historical bad debts, customer concentrations, customer credit worthiness and current economic trends when evaluating the adequacy of the allowance for doubtful accounts.Finally, we are involved in litigation in the normal course of business and are regulated under a number of environmental and safety laws.Accruals for known exposures are established based on management’s best estimate after considering the advice of legal counsel. Valuation of long-lived and intangible assets, goodwill and depreciation/amortization periods We assess the carrying value of long-lived and intangible assets and the remaining useful lives whenever events or changes in circumstances indicate the carrying value may not be recoverable or the estimated useful life may no longer be appropriate.Factors considered important that could trigger this review include significant decreases in operating results, significant changes in our use of the assets, competitive factors and the strategy of our business, and significant negative industry or economic trends.We cannot predict the occurrence of future impairment-triggering events nor the impact such events might have on the reported asset values.Such events may include strategic decisions made in response to the economic conditions relative to product lines, operations and the impact of the economic environment on our customer base. When we determine that the carrying value of long-lived and intangible assets may not be recoverable based on an assessment of future undiscounted cash flows from the use of those assets, an impairment charge to record the assets at fair value may be recorded.Impairment is measured based on fair values utilizing estimated discounted cash flows, published third-party sources, third-party offers and information furnished by third-party brokers/dealers. Goodwill is measured as the excess of cost of acquisition over the sum of the amounts assigned to tangible and identifiable intangible assets acquired less liabilities assumed.We perform goodwill impairment tests at least on an annual basis.We had goodwill of $24.7 million at December 31, 2007 and December 31, 2006. 2 Income Taxes We account for income taxes in accordance with Statement of Financial Accounting Standard No. 109, or FAS 109, Accounting for Income Taxes, as clarified by FASB Interpretation No. 48, Accounting for Uncertainty in Income Taxes (“FIN 48”).Under this method, deferred income taxes are determined based on the estimated future tax effects of differences between the financial statement and tax bases of assets and liabilities given the provisions of enacted tax laws.Deferred income tax provisions and benefits are based on changes to the assets or liabilities from year to year.In providing for deferred taxes, we consider tax regulations of the jurisdictions in which we operate, estimates of future taxable income and available tax planning strategies.If tax regulations, operating results or the ability to implement tax planning and strategies vary, adjustments to the carrying value of deferred tax assets and liabilities may be required.Valuation allowances are recorded related to deferred tax assets based on the “more likely than not” criteria of FAS No. 109. FIN 48 requires that we recognize the financial statement benefit of a tax position only after determining that the relevant tax authority would more likely than not sustain the position following an audit.For tax positions meeting the more-likely-than-not threshold, the amount recognized in the financial statements is the largest benefit that has a greater than 50 percent likelihood of being realized upon ultimate settlement with the relevant tax authority. Deferred tax assets and liabilities are determined based on the difference between the financial statement and income tax bases of assets and liabilities and carryforwards using currently enacted tax rates.We must also estimate our current tax exposure for situations where taxing authorities would assert tax positions different than those we have taken.Such uncertain tax provisions are routinely reviewed and adjusted when required to reflect changes in estimates based on factors such as changes in tax laws, results of tax authority reviews and statutory limitations.We estimate our income tax valuation allowance by assessing which deferred tax assets are more likely than not to be recovered in the future.The valuation allowance is based on our estimates of taxable income in each jurisdiction in which we operate and the period over which the deferred tax assets will be recoverable. No valuation allowance was recorded in 2007 against the U.S. federal operating loss carryforwards expiring in 2021 through 2024.These carryforwards result in a deferred tax asset of $55 million.The Company assessed the future realization of these deferred tax assets utilizing taxable income projections for years 2008 through 2016.Those projections applied taxable income estimates consistent with historical earnings patterns of our traditional automotive and electronic component product lines and a return to levels of profitability in our communication component product lines consistent with management and independent consensus views of the moderate recovery expected in the markets we serve.Management believes that, based upon the historical operating performance of our business units and the successful cost reduction efforts, we will more likely than not realize the benefits of our U.S. net deferred tax assets. The annual effective income tax rate is based on our current legal organization and forecasted earnings in the various taxing jurisdictions in which we operate.Changes in our legal organization, the amount or the location of global earnings could impact our future effective income tax rate.In 2007, our effective tax rate increased to 21.75% from 21.10% in 2006. Retirement Plans Actuarial assumptions are used in determining pension income and expense and the pension benefit obligation. After considering the recommendations of our actuaries, we have assumed a discount rate, expected rate of return on plan assets and a rate of compensation increase in determining our annual pension income and expense and the projected benefit obligation.Experience gains/losses arising from any variance between the expected rate of return of plan assets and the actual results are amortized over periods ranging from five to twenty-one years.During the fourth quarter of each year, we review our actuarial assumptions in light of current economic factors to determine if the assumptions need to be adjusted.Changes in the actuarial assumptions could have a material affect on our results of operations in future years. For 2007, we had a weighted-average discount rate of 5.71% for pension income and expense.The discount rate on our domestic plans was 6.50% at January 1, 2008.The range of discount rates utilized by our foreign plans changed from 2.50% - 5.20% in 2007 to 2.75% - 6.00% in 2008. The expected return on domestic plan assets at January 1, 2008 remained at 8.50% and the range of expected returns on foreign plan assets increased to 2.75% - 7.13% in 2008.We expect these changes in actuarial assumptions will increase 2008 consolidated pension income by approximately $3.0 million. Equity-Based Compensation Effective January 1, 2006, we adopted the provisions of FAS No. 123(R) that required us to recognize the expense related to the fair value of equity-based compensation awards in the Consolidated Statements of Earnings.We elected to follow the modified prospective transition method allowed by FAS No. 123(R), and, therefore, only applied the provisions of FAS No. 123(R) to awards modified or granted after January 1, 2006.In addition, for awards that were unvested as of January 1, 2006, we are recognizing compensation expense in the Consolidated Statements of Earnings over the remaining vesting period.Prior to January 1, 2006, we accounted for equity-based compensation using the intrinsic value method prescribed in APB No. 25, “Accounting for Stock Issued to Employees”. FAS No. 123(R) requires companies to estimate the fair value of stock option awards on the date of grant using an option-pricing model.We use the Black-Scholes option-pricing model.A number of assumptions are used by the Black-Scholes option-pricing model to compute the grant date fair value, including expected price volatility, option term, risk-free interest rate, and dividend yield.These assumptions are established at each grant date based upon current information at that time. Expected volatilities are based on historical volatilities of the Company’s common stock.The expected option term is derived from historical data on exercise behavior.Different expected option terms result from different groups of employees exhibiting different behavior.The dividend yield is based on historical dividend payments.The risk-free rate for periods within the contractual life of the option is based on the U.S. Treasury yield curve in effect at the time of grant.The fair value of awards that are ultimately expected to vest is recognized as expense over the requisite service periods in the Consolidated Statements of Earnings.Our stock options primarily have a graded-vesting schedule.We recognize expense on a straight-line basis over the requisite service period for each separately vesting portion of the award as if the award was, in substance, multiple awards. 3 Results of Operations Segment Discussion Refer to Note M, “Segments”, for a description of the Company’s segments. The following table summarizes net sales and operating earnings by segment: ($ in thousands) EMS Components & Sensors Total 2007 Net sales to external customers $ 405,708 $ 280,237 $ 685,945 Segment operating earnings $ 10,175 $ 24,716 $ 34,891 % of segment sales 2.5 % 8.8 % 5.1 % 2006 Net sales to external customers $ 385,744 $ 269,870 $ 655,614 Segment operating earnings $ 6,179 $ 30,963 $ 37,142 % of segment sales 1.6 % 11.5 % 5.7 % 2005 Net sales to external customers $ 364,458 $ 253,026 $ 617,484 Segment operating earnings $ 7,705 $ 30,227 (1) $ 37,932 % of segment sales 2.1 % 11.9 % 6.1 % (1) Includes $3.1 million of gain on sale of excess equipment and disposition of Low Temperature Co-fired Ceramic (“LTCC”) business assets. Components and Sensors Segment Discussion Sales in the Components and Sensors segment in 2007 increased $10.4 million, or 3.8%, from 2006.The increase was primarily due to higher sales of automotive products of $15.4 million and increased sales in communication infrastructure applications, while sales of certain electronic component legacy resistor products were lower. Segment operating earnings decreased by $6.2 million, or 20.2%, from the prior year.Major drivers in the year-over-year decrease were higher legal and accounting expenses, lower fixed asset gains, lower royalty income, and a favorable insurance settlement received in the first quarter of In 2007, CTS recorded pension income of $4.5 million, compared to $4.0 million of pension income recorded in 2006.The pension income results primarily from U.S. pension plans that have assets in excess of projected benefit obligations.The primary factors contributing to the increase in pension income were higher expected returns on the plan assets and changes in actuarial assumptions. Sales in the Components and Sensors segment in 2006 increased $16.8 million, or 6.7%, from 2005.The increase was primarily due to higher sales of automotive products of $19.0 million, higher sales of communication infrastructure products of $7.4 million and increases in other electronic component sales, offset by lower sales into mobile handset applications of $8.4 million, as we continuedto de-emphasize sales of these products, and the reduction of sales associated with the divestiture of the LTCC business in Segment operating earnings in 2006 increased by $0.7 million, or 2.4%, from 2005.
